Case: 1:19-cv-01610 Document #: 73-1 Filed: 05/28/19 Page 1 of 4 PageID #:804




                 EXHIBIT A
5/23/2019      Case: 1:19-cv-01610 Document    #: Antitrust
                                       U.S. Opens 73-1 Filed:
                                                            Probe of05/28/19     Page 2Industry
                                                                    Real Estate Brokerage of 4 PageID #:805




                                             Bloomberg Law

  U.S. Opens Antitrust Probe of Real Estate
  Brokerage Industry
   By David McLaughlin and Patrick Clark                                                      May. 22, 2019 4:04PM

            Justice Department issues investigative demand to CoreLogic

            Inquiry follows antitrust lawsuit against industry trade group


  U.S. antitrust o cials are investigating potentially anti-competitive
  practices in the residential real estate brokerage business, with a focus on
  compensation to brokers and restrictions on their access to listings.

  The probe was detailed in a civil investigative demand, which is akin to a
  subpoena, issued by the Justice Department to CoreLogic Inc., which
  provides real estate data to government agencies, lenders and other
  housing-market participants.

  The U.S. residential real estate industry has long faced criticism that it
  sti es competition among brokerages, protecting agent commissions that
  are higher than those paid by sellers in many other countries. In 2008, the
  Justice Department reached a settlement with the National Association of
  Realtors, a trade group, that was designed to lower commissions paid by
  consumers by opening the industry to internet-based brokers.

  The investigative demand to CoreLogic, dated last month, follows a
  lawsuit led against the Realtors association and real estate broker
  franchisors, including Realogy Holdings Corp., claiming they conspired to


https://www.bloomberglaw.com/exp/eyJjdHh0IjoiTUFOVyIsImlkIjoiMDAwMDAxNmEtZTExOS1kMzY3LWFkZWItZTlkOTUyNWUwMDAwIiwic2lnIjoiZ0p…   1/3
5/23/2019     Case: 1:19-cv-01610 Document    #: Antitrust
                                      U.S. Opens 73-1 Filed:
                                                           Probe of05/28/19     Page 3Industry
                                                                   Real Estate Brokerage of 4 PageID #:806

  prevent home sellers from negotiating commissions they pay to buyers’
  agents.

  The Realtors association led a motion to dismiss the lawsuit, arguing that
  it misunderstands the role of brokers. The trade group didn’t immediately
  respond to a request for comment on the lawsuit or the Department of
  Justice investigation.

  “We believe this case has no merit and have moved jointly with the other
  corporate defendants to dismiss the case,” Realogy spokesman Trey
  Sarten said in an email. “Additionally, we have joined in NAR’s motion to
  dismiss.”

  CoreLogic spokeswoman Alyson Austin con rmed the company received a
  civil investigative demand “relating to an investigation of practices of
  residential real estate brokerages.” CoreLogic is not the focus of the
  investigation, she said.

  The Justice Department declined to comment. The investigative demand
  was posted on the website Notorious R.O.B., which covers real estate
  matters.

  In June 2018, the Justice Department and Federal Trade Commission,
  which share antitrust jurisdiction in the U.S., held a workshop on the
  residential real estate brokerage industry that touched on the possible
  barriers to competition and the impact of past regulatory actions, among
  other issues.

  According to the investigative demand sent to CoreLogic, the Justice
  Department is seeking information about the ability to search real estate
  listings on multiple listings services based on compensation o ered to
  buyer brokers as well as practices that restrict CoreLogic’s distribution of
  listings data.


https://www.bloomberglaw.com/exp/eyJjdHh0IjoiTUFOVyIsImlkIjoiMDAwMDAxNmEtZTExOS1kMzY3LWFkZWItZTlkOTUyNWUwMDAwIiwic2lnIjoiZ0p…   2/3
5/23/2019     Case: 1:19-cv-01610 Document    #: Antitrust
                                      U.S. Opens 73-1 Filed:
                                                           Probe of05/28/19     Page 4Industry
                                                                   Real Estate Brokerage of 4 PageID #:807

  News of the investigation was cheered by REX, an online brokerage that
  charges at fees that it says are lower than those charged by traditional
  brokers.

  “Any e ort to shed light on these practices is good for the American
  consumer,” REX Chief Executive O ce Jack Ryan said in a statement. “Now
  is the time to drive change in the industry.”

  ©2019 Bloomberg L.P. All rights reserved. Used with permission

  To contact the reporters on this story: David McLaughlin in Washington at
  dmclaughlin9@bloomberg.net; Patrick Clark in New York at
  pclark55@bloomberg.net

  To contact the editors responsible for this story: Sara Forden at
  sforden@bloomberg.net; Debarati Roy at droy5@bloomberg.net Rob
  Urban, Daniel Taub




https://www.bloomberglaw.com/exp/eyJjdHh0IjoiTUFOVyIsImlkIjoiMDAwMDAxNmEtZTExOS1kMzY3LWFkZWItZTlkOTUyNWUwMDAwIiwic2lnIjoiZ0p…   3/3
